Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William Drasler and William Drasler II on 2/26/2021.

The application has been amended as follows: 

The drawings filed on 1/31/2019 are entered to correct figures 10A-10C and 24C-24D are accepted.  The specification filed on 1/22/2019 is entered.

The claims submitted on 1/22/19 were not presented with proper markup and status identifiers as required by MPEP 714.  By Examiners amendment, the following claims are presented.  The below claims are amended as follows:

1. A device deliverable via a transcatheter delivery catheter to a heart valve and attachable to an annulus of the heart valve, said device comprising [;] :

B. said stent frame being expandable from an unexpanded configuration to an expanded configuration, said expanded frame configuration having an expanded stent frame perimeter configured to make direct contact with 
C. said plurality of fixation elements having a plurality of fixation tips having an inactive configuration with said plurality of fixation tips located on an inside luminal region of said support frame, said plurality of fixation tips having an active configuration with said plurality of fixation tips located on an outside region of said support frame, 
D. said activating torus balloon having an inflated configuration wherein said activating torus balloon is able to provide contact with and provide an outward force onto said plurality of fixation elements thereby extending said plurality of fixation tips into said active configuration, 
E. said support frame having said expanded configuration while said activating torus balloon is in said inflated configuration and said plurality of fixation tips are in an active configuration, said plurality of fixation tips being configured 
F. said support frame having an open central region along a central axis of said stent frame with said activating torus balloon in said inflated configuration, said open central region configured to provide passage for blood flow through said open central region preferably without restriction of the blood flow, and
G. said support frame having a cinch tube attached along said stent-frame perimeter, said cinch tube containing a tensioning fiber, said tensioning fiber able to hold tension via a cinch clasp attached to said cinch tube, wherein said cinch tube causes a reduction in said expanded stent frame perimeter, whereby configured to reduce a perimeter of the annulus.  

2. The device of claim 1 wherein said stent frame further has said expanded configuration while said activating torus balloon is in an uninflated configuration and with said plurality of fixation tips in said inactive configuration, said inactive configuration for said plurality of fixation tips allowing said expanded stent frame perimeter configured to make continuous contact with the perimeter of the annulus.  

3. The device of claim 1 wherein said stent frame has one or more backing members attached to said support frame and making contact with said activating torus balloon, said one or more backing members providing support to said activating torus balloon such that said activating torus balloon can generate an outward force to move said plurality of fixation elements outwards placing said plurality of fixation tips outside of said support frame during inflation of said activating torus balloon.  

4. The device of claim 3 wherein said backing members are backing fibers, said backing fibers being formed from a flexible fiber material with low bending force relative to said stent frame.  

5. The device of claim 1 wherein at least a portion of said support frame has a covering attached, said covering configured to prevent 

6. The device of claim 1 wherein said activating torus balloon is fixedly attached to said support frame, said torus balloon being implantable along with said support frame.  

7. The device of claim 6 wherein said activating torus balloon is inflated with an inflation fluid which is allowed to leak out of said torus balloon following inflation of said torus balloon.  

8. The device of claim 1 wherein said torus balloon is inflated with an inflation medium that is retained within said torus balloon, said torus balloon having a flapper valve attached thereto to retain said inflation medium within said balloon.  

9. The device of claim 1 wherein said cinch fiber is releasably attached to a cinch cable, said cinch cable able to be tensioned by an operator of said device.  

10. A device deliverable via a transcatheter delivery catheter to a heart valve and attachable to an annulus of the heart valve, said device comprising [;] : 
A. a stent frame having a stent frame perimeter, said stent frame having a plurality of fixation elements attached thereto along said stent frame perimeter, said stent frame having an activating torus balloon attached to said stent frame perimeter, 
B. said stent frame being expandable from an unexpanded configuration to an expanded configuration, said expanded frame configuration having an expanded stent frame perimeter configured to make 
C. said plurality of fixation elements having a plurality of fixation tips, said plurality of fixation tips having an active configuration with said plurality of fixation tips located on an outside region of said support frame, 
D. said activating torus balloon having an inflated configuration wherein said activating torus balloon is able to provide contact with and provide an outward force onto said plurality of fixation elements thereby extending said plurality of fixation tips into said active configuration, 
configured and
F. said support frame having an open central region along a central axis of said stent frame with said activating torus balloon in said inflated configuration, said open central region configured 

11. The method of providing a reduction in a perimeter of an annulus of a heart valve via a transcatheter method involving the steps [;] : 
A. placing a stent frame into a heart adjacent to the annulus and releasing the stent frame to expand into contact with the annulus, 
B. inflating a torus balloon attached to said stent frame to activate barbs attached along a perimeter of said stent frame such that said barbs extend to the outside of said stent frame and into the annulus and attach to the annulus, and 
C. providing tension to a tensioning fiber located within a cinch ring to cause said cinch ring attached to said stent frame to reduce in perimeter, thereby causing the annulus to reduce in perimeter.  

12. A device deliverable via a transcatheter delivery catheter to a heart valve and attachable to an annulus of the heart, said device comprising;  
A. a stent frame having a stent frame perimeter, said stent frame having a plurality of fixation elements attached thereto along said stent frame perimeter, said stent frame having an activating torus balloon 
B. said stent frame having an expansion torus balloon attached to said support frame perimeter, said expansion torus balloon having an inflated expansion torus balloon configuration that applies an outward force onto said stent frame to cause said stent frame to expand to reach an expanded stent frame perimeter larger than said equilibrium stent frame perimeter, said expanded stent frame perimeter configured 
C. said plurality of fixation elements having a plurality of fixation tips having an active configuration with said plurality of fixation tips located on an outside region of said support frame, 
D. said activating torus balloon having an inflated configuration wherein said balloon is able to provide contact with and provide an outward force onto said plurality of fixation elements thereby extending said plurality of fixation tips into said active configuration, 
E. said support frame having said expanded configuration while said activating torus balloon is in said inflated configuration and said plurality of fixation tips are in an active configuration, said plurality of fixation tips being configured 
F. said support frame having an open central region along a central axis of said support frame with said balloon in said inflated configuration, said open central region configured and
G. said expansion torus balloon having an uninflated configuration with said fixation elements in an activated configuration wherein said stent frame exerts an inward force to return from said expanded stent frame perimeter to said equilibrium stent frame perimeter whereby said stent frame is configured 

13. The device of claim 1 wherein said support frame further has said expanded configuration while said activating torus balloon is in an uninflated configuration and with said plurality of fixation tips in said inactive configuration, said inactive configuration for said plurality of fixation tips configured to allow a perimeter of the native tissues of the heart.  

14. The device of claim 1 wherein said support frame has one or more backing members attached to said support frame and making contact with said activating torus balloon, said one or more backing members providing support to said activating torus balloon such that said activating torus balloon can generate an outward force to move said plurality of fixation elements outwards placing said plurality of fixation tips outside of said support frame during inflation of said balloon.  

15. The device of claim 14 wherein said backing members are backing fibers, said backing fibers being formed from a flexible fiber material.  

16. The device of claim 1 wherein at least a portion of said support frame has a covering attached, said covering configured to prevent 

17. The device of claim 1 wherein said activating torus balloon is fixedly attached to said support frame, said torus balloon being implantable along with said support frame.  



19. The device of claim 17 wherein said expansion torus balloon is inflated with an inflation fluid which is allowed to leak out of said torus balloon following inflation of said activating torus balloon.  

20. The device of claim 1 wherein said activating torus balloon is inflated with an inflation medium that is retained within said torus balloon, said torus balloon having a flapper valve attached thereto to retain said inflation medium within said balloon.  


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

 	The present invention pertains to a device and method, wherein the method recites: placing a stent frame into a heart adjacent to the annulus and releasing the stent frame to expand into contact with the annulus, inflating a torus balloon attached to said stent frame to activate barbs attached along a perimeter of said stent frame such that said barbs extend to the outside of said stent frame and into the annulus and attach to the annulus, and providing tension to a tensioning fiber located within a cinch ring to cause said cinch ring attached to said stent frame to reduce in perimeter, thereby causing the annulus to reduce in perimeter.  The device claims recite the same structural components.  
	The closest prior art includes Starksen US 2005/0055087 teaches reducing the size of the annulus using anchors to reduce the size of an annulus.  Starksen also teaches a cinching actuator, balloon and stent.  In section [0055] a stent may be used to constrict the annulus.  Starksen teaches [0023] an expandable balloon may be used to drive anchors into the annuls to constrict the annulus.  
	Alon USP 9,517,130 teaches a device for reducing an annulus wherein a tube, anchors, and tether are shown in figure 2A, however Alon fails to teach the torus balloon and stent.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Patent Examiner Amy Weisberg whose telephone number is (571)270-5500.  My approximate working schedule is M-F 8:15am-4:15pm.  
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor, SPE Robert Hodge, at (571)272-2097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



/AMY R WEISBERG/Primary Examiner, Art Unit 3649        
2/24/2021